United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, TRIBORO
PERFORMANCE CLUSTER, Brooklyn, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2118
Issued: April 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 28, 2011 appellant filed a timely appeal from the September 7, 2011
nonmerit decision of the Office of Workers’ Compensation Program (OWCP) denying her
request for merit review. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit decision. Because
more than 180 days elapsed between the last merit decision of February 8, 2011 to the filing of
this appeal, the Board lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on September 29, 2009 appellant, then a 23-year-old letter carrier,
sustained a left ankle sprain and lumbar sprain when she twisted her left leg while delivering
mail.
In a July 21, 2010 report, Dr. Stanley Soren, a Board-certified orthopedic surgeon serving
as an OWCP referral physician, determined that appellant ceased to have residuals of her
September 29, 2009 work injury.
In a February 8, 2011 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective February 12, 2011 finding that she did not have residuals of her
September 29, 2009 work injury after that date. It based its termination on the opinion of
Dr. Soren.
In July 26 and August 9, 2011 letters, appellant asserted that she continued to have
work-related residuals after February 2011. In a form completed on August 24, 2011 and
received by OWCP on August 29, 2011, she requested reconsideration of OWCP’s February 8,
2011 decision terminating her wage-loss compensation and medical benefits effective
February 12, 2011.
After the issuance of OWCP’s February 8, 2011 termination decision, appellant
submitted a number of documents. In a January 14, 2011 report, Dr. Sheeraz Qureshi, an
attending Board-certified orthopedic surgeon, noted that appellant continued to report neck pain
and provided a diagnosis of neck pain. In a July 14, 2011 report, Dr. Jorge Farrat, an attending
Board-certified family practitioner, reported findings on examination including the fact that
appellant did not have tenderness of the back vertebrae. Appellant also submitted the findings of
December 17, 2010 magnetic resonance imaging (MRI) scan testing of the cervical region and
reports and administrative documents, dated between August 2010 and August 2011, regarding
physical therapy sessions. The physical therapy documents were completed by attending
physical therapists.
In a September 7, 2011 decision, OWCP denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
2

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

2

of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.5 The Board has held that the submission of evidence
or argument which repeats or duplicates evidence or argument already in the case record6 and the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case.7 While a reopening of a case may be predicated solely on
a legal premise not previously considered, such reopening is not required where the legal
contention does not have a reasonable color of validity.8
ANALYSIS
OWCP issued a decision on February 8, 2011 terminating appellant’s wage-loss
compensation and medical benefits. Appellant requested reconsideration of this decision in
August 2011.
The Board does not have jurisdiction over OWCP’s February 8, 2011 termination
decision. The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2)` to require OWCP to reopen the case for review of the merits of the claim.
In her application for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. She did not identify a specific point of law or show that it
was erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument. Before OWCP and on appeal to the Board, she argued that her continued symptoms
and need for physical therapy showed that she continued to have work-related residuals. The
underlying issue in this case was whether OWCP properly terminated appellant’s wage-loss
compensation and medical benefits effective February 12, 2011 on the grounds that she did not
have residuals of her September 29, 2009 work injury after that date. That is a medical issue
which must be addressed by relevant medical evidence.9
A claimant may be entitled to a merit review by submitting new and relevant evidence,
but appellant did not submit new and relevant medical evidence in this case.
In support of her reconsideration request, appellant submitted a January 14, 2011 report
in which Dr. Qureshi, an attending Board-certified orthopedic surgeon, noted her cervical
complaints. In a July 14, 2011 report, Dr. Farrat, an attending Board-certified family
practitioner, reported findings on examination including the fact that she did not have vertebrae
4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

7

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

8

John F. Critz, 44 ECAB 788, 794 (1993).

9

See Bobbie F. Cowart, 55 ECAB 746 (2004).

3

tenderness. However, the submission of these reports does not require reopening appellant’s
case for merit review because they are not relevant to the underlying issue of the present case.
Neither physician provided an opinion regarding whether appellant had residuals of her
September 29, 2009 work injury after February 12, 2011.10
Appellant also submitted reports and administrative documents, dated between
August 2010 and August 2011, regarding physical therapy sessions. The documents were
completed by attending physical therapists and therefore would not constitute probative medical
evidence.11 The main issue of the present case is medical in nature and these documents would
not be relevant to this issue, i.e., whether the medical evidence supported the termination of
appellant’s wage-loss compensation and medical benefits.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP, or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

10

Appellant also submitted the findings of December 2010 MRI scan testing of her neck, but the report did not
contain any opinion on continuing work-related residuals.
11

The Board has held that medical questions can only be resolved by medical opinion evidence and that the reports of
a nonphysician cannot be considered by the Board in adjudicating such an issue. Arnold A. Alley, 44 ECAB 912, 92021 (1993). See 5 U.S.C. § 8101(2).

4

ORDER
IT IS HEREBY ORDERED THAT the September 7, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

